*554ORDER
By order of this Court made January 31, 1977, a show cause order was issued as to why this appeal should not be dismissed. Investigation by Michael C. Riley under the direction of Professor David J. Patterson, Director, Montana Defender Project, University of Montana Law School, advises that this matter was never appealed but was docketed by the Clerk of the Supreme Court at the direction of the Chief Justice James T. Harrison.
The results of the investigation which is attached to this order and made a part hereof determines that this matter was decided after a full hearing before District Judge Robert H. Wilson, the judge presiding in the Thirteenth Judicial District, in and for the County of Yellowstone, dated October 15, 1976.
Further, independent research and investigation by Michael C. Riley has determined that there is an absence of substantial issues to be determined by appeal, therefore this does dismiss the appeal or proposed appeal docketed as State of Montana v. Phillip Holliday, Jr., No. 13577.